In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1604 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CHARLES W. ARMOUR, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
           No. 3:07‐CR‐30103 — Sue E. Myerscough, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 22, 2015 — DECIDED OCTOBER 26, 2015 
                  ____________________ 

     Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  In  2008,  Charles  Armour  was  sen‐
tenced to fifty‐one months in prison and a three‐year term of 
supervised  release  after  he  pled  guilty  to  possession  of  a 
firearm by a felon. After he was released from prison in 2012, 
Armour violated the  conditions  of his  supervised release in 
several  incidents,  including  a  conviction  of  aggravated  bat‐
tery for beating his eight‐year‐old son. Accordingly, his pro‐
bation officer submitted to the district court a petition to re‐
2                                                         No. 15‐1604 

voke  Armour’s  supervised  release  and  a  violation  memo‐
randum detailing Armour’s most recent infractions. The dis‐
trict court then sentenced Armour to twenty‐four months in 
prison  followed  by  a  one‐year  term  of  supervised  release. 
Armour now appeals, challenging his new sentence and the 
conditions of his supervised release. We affirm.  
                             I. Background 
    When Armour pled guilty to possession of a firearm by a 
felon in 2008, he had a criminal history category VI, six felo‐
ny  convictions,  a  total  adjusted  offense  level  of  seventeen, 
and  an  advisory  guidelines  range  of  fifty‐one  to  sixty‐three 
months in prison. The district court sentenced Armour to fif‐
ty‐one  months  of  imprisonment  followed  by  three  years  of 
supervised  release.  The  conditions  of  Armour’s  supervised 
release  prohibited  him  from,  among  other  things,  commit‐
ting  another  crime,  leaving  the  district  court’s  jurisdiction 
without  permission  from  his  probation  officer,  and  unlaw‐
fully using a controlled substance. 
    Armour began his term of supervised release on October 
23, 2012, and he began violating the conditions of his release 
shortly thereafter. On January 31, 2013, Armour was arrested 
for failure to comply with a lawful request in Missouri after 
he ran from police officers who caught him trespassing in a 
resident’s yard at 3:27  AM, and he pled guilty to this offense 
on April 4, 2013. Armour did not obtain authorization before 
traveling to Missouri, and therefore, had left the jurisdiction 
without  authorization.  Between  June  and  September  2013, 
Armour  submitted  four  urine  samples  that  tested  positive 
for marijuana. In April 2014, Armour beat his eight‐year‐old 
son  with  a  belt  and  belt  buckle,  resulting  in  a  conviction  of 
No. 15‐1604                                                          3 

two  counts  of  aggravated  battery  and  a  sentence  of  seven 
years in prison. 
    In May 2014, U.S. Probation Officer Thomas Brown sub‐
mitted to the district court a petition to revoke Armour’s su‐
pervised release, pointing to Armour’s beating of his son as 
the  basis  for  revocation.  The  district  court  granted  the  peti‐
tion and issued an arrest warrant for Armour. On August 20, 
2014,  Armour  made  an  initial  appearance  before  a  magis‐
trate judge, who released Armour on bond pending a revo‐
cation  hearing.  As  a  condition  of  his  release  on  bond,  Ar‐
mour was ordered to reside with a third‐party custodian and 
prohibited from having contact with any minor children. On 
October  29,  2014,  Armour’s  probation  officer  petitioned  to 
have  Armour’s  bond  revoked,  alleging  that  he  violated  the 
conditions  of  his  bond  by  having  contact  with  his  minor 
children. On November 3, 2014, the magistrate judge held a 
hearing and allowed Armour to modify the conditions of his 
release  to  permit  him  to  stay  with  his  sister‐in‐law,  instead 
of  with  his  previous  third‐party  custodian.  However,  when 
U.S.  Probation  Officer  Sarah  Dykstra  visited  Armour  at  his 
sister‐in‐law’s home on February 11, 2015, Armour said that 
his sister‐in‐law had moved to Iowa and was no longer liv‐
ing with Armour. 
    On  February  23,  2015,  Officer  Brown  filed  a  violation 
memorandum  with  the  district  court.  In  addition  to  the 
“Violation  Conduct” section,  which detailed the aggravated 
battery  conviction  that  was  the  basis  of  the  revocation  peti‐
tion,  the  violation  memorandum  contained  a  “Supervision 
History” section, which stated that Armour had been arrest‐
ed in Missouri, had left the district court’s jurisdiction with‐
out  permission,  and  had  submitted  four  urine  specimens 
4                                                      No. 15‐1604 

that  tested  positive  for  marijuana.  The  violation  memoran‐
dum  also  stated  that  Armour  had  failed  to  reside  with  a 
third‐party  custodian,  thus  violating  a  condition  of  his  re‐
lease  on  bond,  and  it  recommended  several  supervised  re‐
lease  conditions.  Officer  Brown  attached  to  the  violation 
memorandum  the  original  presentence  investigation  report 
(“PSR”),  which  was  prepared  by  U.S.  Probation  Officer 
Michelle  Cyrus  prior  to  Armour’s  2008  sentencing  for  pos‐
session of a firearm by a felon. 
    On  February  26,  2015,  Armour  filed  a  Commentary  on 
Revocation  conceding  that  he  had  violated  a  condition  of 
supervised release and waiving his right to contest the alle‐
gations  in  the  revocation  petition.  In  this  filing, Armour  re‐
fers to the violation memorandum twice but does not object 
to the filing of or the facts contained in the violation memo‐
randum. The Commentary on Revocation  objects to the im‐
position  of  any  further  term  of  supervised  release  and  “to 
any  and  all  discretionary  conditions,”  and  it  makes  specific 
objections  to  several  of  the  proposed  conditions  of  super‐
vised release. 
    At his revocation hearing on March 9, 2015, Armour reaf‐
firmed his decision to waive a hearing on the revocation pe‐
tition. The  district  court asked Armour if he  “reviewed [the 
violation memorandum] and had a chance to talk to [his] at‐
torney about it,” and Armour responded, “[y]es, Your Hon‐
or.” The district court asked about Armour’s objections to the 
violation  memorandum,  and  Armour’s  counsel  responded 
that all of his objections “go to the conditions of supervised 
release.” The government said it had no objection to the vio‐
lation memorandum, and the district court adopted the fac‐
tual findings of the violation memorandum as its own.  
No. 15‐1604                                                       5 

   At  this  hearing, Armour  requested  a  twelve‐month  sen‐
tence  with  no  supervised  release,  but  the  district  court 
agreed  with  the  government’s  recommendation  and  sen‐
tenced Armour to twenty‐four months  in  prison  and  a one‐
year term of supervised release. After the district court orally 
pronounced  the  conditions  of  Armour’s  supervised  release, 
Armour objected to all of them. Armour now appeals, chal‐
lenging his sentence and the following conditions of his su‐
pervised release: 
          You  shall  not  knowingly  be  present  at  places 
           where  controlled  substances  are  illegally  sold, 
           used, distributed, or administered.  
          You shall report to the probation officer in a man‐
           ner  and  frequency  as  directed  by  the  Court  or 
           Probation. 
          You  shall  not  possess  a  firearm,  ammunition,  de‐
           structive device or any other dangerous weapon. 
          You shall notify Probation at least ten days prior to 
           or as soon as you know about any changes in resi‐
           dence and any time you leave a job or accept a job.  
          You shall not meet, communicate, or otherwise in‐
           teract  with  any  person  whom  you  know  to  be  a 
           convicted felon, or to be engaged in or planning to 
           engage  in  criminal  activity  unless  you’re  granted 
           permission to do so by the probation officer.  
          You shall permit a probation officer to visit you at 
           home  or  any  other  reasonable  location  between 
           the hours  of 6:00  AM  and 11:00  PM, unless investi‐
           gating a violation or in case of emergency. 
          You  shall  notify  Probation  within  72  hours  of  be‐
           ing arrested or questioned by law enforcement. 
6                                                      No. 15‐1604 

          You shall not purchase, possess, use, distribute, or 
           administer  any  controlled  substance  or  psychoac‐
           tive substance. You shall, at the direction of Proba‐
           tion, participate in a program for substance abuse 
           treatment  and  abide  by  the  rules  of  the  treatment 
           provider. You shall be subject to this condition un‐
           til  such  time  as  Probation  determines  that  drug 
           abuse  treatment  and  testing  will  no  longer  assist 
           you to avoid committing further crimes.  
                           II. Discussion 
A. The Violation Memorandum 
    On appeal, Armour  challenges  the filing of the  violation 
memorandum  by  Officer  Brown  and  the  district  court’s 
adoption of the facts contained within it. Armour focuses his 
argument on certain facts in the violation memorandum, in‐
cluding that he was arrested in Missouri, left the jurisdiction 
without authorization, tested positive for marijuana, and did 
not  reside  with  a  third‐party  custodian  when  he  was  re‐
leased on bond. Armour argues that because these facts were 
not asserted in the revocation petition as bases to revoke su‐
pervised  release  and  because  the  district  court  did  not  de‐
termine  the  reliability  of  the  information  in  the  violation 
memorandum,  the  district  court  erred  in  relying  on  these 
facts at sentencing.  
    However,  Armour  never  raised  these  arguments  before 
the district court even though he had the opportunity to do 
so, and thus they are waived. “Waiver occurs when a crimi‐
nal  defendant  intentionally  relinquishes  a  known  right.” 
United States v. Brodie, 507 F.3d 527, 530 (7th Cir. 2007) (cita‐
tions  and  internal  quotation  marks  omitted).  “Waiver  of  a 
No. 15‐1604                                                           7 

right extinguishes any error and precludes appellate review 
….” Id.  
    We  recognize  that  “a  lawyer’s  statement  at  sentencing 
that the defendant does not object to anything in the presen‐
tence  report  does  not  inevitably  constitute  a  waiver  ….” 
United States v. Jaimes‐Jaimes, 406 F.3d 845, 848 (7th Cir. 2005). 
However,  “[t]he  touchstone  of  waiver  is  a  knowing  and  in‐
tentional decision.” Id. Therefore, when a criminal defendant 
selects  among  arguments  as  a  matter  of  strategy,  he  waives 
the arguments he decides not to present. Id. 
    The facts of this case resemble those in Brodie, which held 
that  the  defendant,  Brodie,  waived  his  right  to  object  to  his 
sentence because Brodie had access to the presentence report 
and  knew  of  his  right  to  object.  507  F.3d  at  531.  After  his 
conviction,  Brodie  objected  to  certain  parts  of  the  PSR,  but 
then stated at his sentencing hearing that he had no further 
objections. Id. This Court found that this was “the paragon of 
intentional relinquishment,” especially since Brodie had stra‐
tegic reasons not to raise his near‐frivolous arguments to the 
sentencing  judge,  as  they  could  have  distracted  the  court 
from the stronger arguments he did raise. Id. at 531–32.  
    Here, Armour stated at the revocation hearing that he re‐
viewed the violation memorandum and had a chance to talk 
to  his  attorney  about  it.  His  counsel  stated  that  all  of  Ar‐
mour’s objections to the violation memorandum were about 
the  conditions  of  supervised  release.  The  only  other  objec‐
tion Armour made to the violation memorandum was to the 
cover page stating that he was arrested on August 19, 2014, 
when he was actually arrested on June 22, 2014. Thus, we are 
persuaded that Armour’s decision not to challenge the readi‐
ly‐proven facts in the violation memorandum was intention‐
8                                                                 No. 15‐1604 

al and supported by a tactical rationale, as these weak argu‐
ments  could  have  distracted  the  court  from  Armour’s 
stronger arguments objecting to the conditions of his super‐
vised release. Therefore, Armour waived this challenge.1  
                                                 
     1 Even assuming, arguendo, that Armour merely forfeited this chal‐

lenge, his argument fails under plain error review. First, Armour argues 
that  Federal  Rule  of  Criminal  Procedure  32  allows  presentence  reports 
but  that  no  legal  authority  permits  violation  memoranda.  We  disagree. 
PSRs  are  created  by  probation  officers  to  inform  the  court  about  a  de‐
fendant’s criminal history and factors relevant to sentencing. See Fed. R. 
Crim.  P.  32(d).  The  violation  memorandum  here  serves  the  same  pur‐
pose.  It  includes  the  original  PSR  from  Armour’s  2008  conviction  and 
provides  updated  information  about  his  recent  violations  of  his  release 
conditions. Additionally, 18 U.S.C. § 3603(2) requires a probation officer 
to keep a sentencing court informed as to the conduct of a person on su‐
pervised release, thus providing a legal basis for the filing of a violation 
memorandum.  Finally,  our  case  law  acknowledges  the  use  of  violation 
memoranda. See, e.g., United States v. Smith, 770 F.3d 653, 657–58 (7th Cir. 
2014) (relying on facts alleged in a violation memorandum when ruling 
on  defendant’s  alleged  violation  of  supervised  release);  United  States  v. 
Tovar‐Pina, 713 F.3d 1143, 1146 (7th Cir. 2013) (noting that the probation 
office  prepared  a  violation  memorandum,  which  neither  party  objected 
to, in addition to PSRs). 
     Next,  Armour  challenges  the  reliability  of  the  violation  memoran‐
dum,  arguing  that  Officer  Brown,  the  author  of  the  document,  had  no 
first‐hand knowledge of the conduct alleged in the memorandum. How‐
ever, the facts alleged in the violation memorandum are reliable for other 
reasons: Armour’s offense in Missouri was supported by his guilty plea; 
the fact that he left the jurisdiction without permission was proven by his 
arrest in Missouri; Armour’s marijuana use was established by lab tests; 
and the fact that he did not reside with a third‐party custodian was sup‐
ported  by  Armour’s  statement  to  Officer  Dykstra  that  his  third‐party 
custodian  had  relocated  to  Iowa.  Further,  Armour  bears  the  burden  of 
proving  that the  violation memorandum  is inaccurate  or  unreliable.  See 
United States v. Rollins, 544 F.3d 820, 838 (7th Cir. 2008). Armour does not 
offer any evidence calling into question the accuracy or reliability of the 
No. 15‐1604                                                                                               9 

B. Sentencing Factors 
    We next turn to Armour’s challenge to the factors the dis‐
trict court considered at his revocation hearing. The Seventh 
Circuit  has  not  conclusively  determined  a  specific  standard 
for  appellate  review  of  the  factors  the  district  court  consid‐
ered when resentencing a defendant at a revocation hearing. 
See  United  States  v.  Raney,  797  F.3d  454,  465  (7th  Cir.  2015) 
(noting  that  our  review  of  a  sentence  imposed  in  a  revoca‐
tion proceeding is “highly deferential”); United States v. Pitre, 
504 F.3d 657, 663–64 (7th Cir. 2007) (applying the plain error 
standard of review when defendant did not raise arguments 
before the district court challenging the court’s lack of expla‐
nation  for  a  sentence  imposed  at  a  revocation  hearing);  see 
also  United  States  v.  Clay,  752  F.3d  1106,  1108  (7th  Cir.  2014) 
(leaving open whether the standard of review for the factors 
considered at a revocation hearing should be abuse of discre‐
tion or plain error). As in Clay, we do not need to resolve the 
disagreement over the standard of review because Armour’s 
argument fails under both abuse of discretion and the more 
deferential plain error standard. See 752 F.3d at 1108.  
    Armour  argues  that  the  district  court  abused  its  discre‐
tion  by  relying  primarily  on  a  factor  from  the  sentencing 
statute, 18 U.S.C. § 3553(a)(2)(A)—“the need for the sentence 
imposed  …  to  reflect  the  seriousness  of  the  offense,  to  pro‐
mote respect for the law, and to provide just punishment for 
the offense”—that is not listed in the statute governing post‐
revocation  sentencing,  18  U.S.C.  § 3583(e).  In  Clay,  we  con‐
cluded  that  considering  § 3553(a)(2)(A)  in  revoking  super‐

                                                                                                             
violation  memorandum.  Thus,  the  district  court  did  not  plainly  err  in 
adopting the facts in the violation memorandum. 
10                                                     No. 15‐1604 

vised release is not procedural error, thereby joining the ma‐
jority of circuits that have addressed the question. 752 F.3d at 
1107. As long as “the district court relies primarily on the fac‐
tors  listed  in  § 3583(e),  including  the  nature  and  circum‐
stances  of  the  violations,  the  history  and  characteristics  of 
the  defendant,  the  need  to  protect  the  public,  and  the  need 
for  adequate  deterrence,”  then  § 3553(a)(2)(A)  may  also  be 
considered. Id. at 1108 (emphasis added). 
    Although the district court referred to § 3553(a)(2)(A), the 
court relied primarily on factors listed in § 3553(a)(1), name‐
ly, “the nature and circumstances of the offense and the his‐
tory  and  characteristics”  of  Armour.  First,  the  court  dis‐
cussed  how  Armour  has  “had  a  lot  of  trouble  obeying  the 
law  over  the  years”  and  noted  that  his  latest  violation—the 
beating  of  his  eight‐year‐old  son—was  “exceptionally  trou‐
bling.” The court also discussed Armour’s other violations of 
supervised  release.  Second,  the  court  considered 
§ 3553(a)(2)(C)—“the  need  for  the  sentence  imposed  …  to 
protect  the  public  from  further  crimes  of  the  defendant”—
when it stated:  
       So  you  have  numerous  prior  incarcerations 
       and  crimes.  You  show  little  improvement  in 
       your way of life. I only hope that this addition‐
       al term of imprisonment will provide you with 
       time to rethink your ways, help you with your 
       drug addiction, and keep you from coming out 
       and getting in further trouble with the law. 
    Although  the  district  court  also  considered 
§ 3553(a)(2)(A),  stating,  “I  believe  this  sentence  adequately 
reflects  the  seriousness  of  the  offense,  promotes  respect  for 
the law, provides just punishment, and hopefully affords ad‐
No. 15‐1604                                                                         11 

equate  deterrence,”  a  review  of  this  comment  within  the 
context of the full revocation transcript shows that this was a 
concluding  remark  and  not  the  court’s  primary  considera‐
tion. Additionally,  as  we  noted  in  Clay,  “there  is  significant 
overlap  between  [the  factors  listed  in  § 3583(e)]  and 
§ 3553(a)(2)(A): the nature of a violation includes its serious‐
ness, and promoting respect for the law is a means of deter‐
ring future violations.” 752 F.3d at 1108–09 (internal citations 
and quotation marks omitted). Thus, it was neither plain er‐
ror nor an abuse of discretion for the district court to impose 
a  sentence  of  twenty‐four  months  in  prison  and  a  one‐year 
term of supervised release based on its consideration of the 
above factors and Armour’s repeated violations.  
C. Length and Conditions of Supervised Release 
    Finally,  we  turn  to  Armour’s  challenges  to  his  one‐year 
term of supervised release and to various conditions associ‐
ated with it. We review the imposition of a condition of su‐
pervised release for an abuse of discretion if it is a contested 
condition  (i.e.,  defendant  objected  below),  while  we  review 
uncontested  conditions  for  plain  error.  United  States  v. 
Kappes, 782 F.3d 828, 844 (7th Cir. 2015). Armour clearly ob‐
jected to all of the conditions of supervised release after they 
were imposed by the sentencing judge, so we review for an 
abuse of discretion.2 


                                                 
      2  We  note  that  there  is  “some  tension  in  our  cases  as  to  the  proper 

standard of review when a defendant fails to object (or, more accurately, 
take exception) after the sentencing judge imposes a condition to which 
the  defendant  had  no  notice.”  Id.  at  843–44  (internal  quotation  marks 
omitted). However, since Armour objected after the conditions were im‐
posed, we do not need to resolve this issue at this time.  
12                                                       No. 15‐1604 

      In United States v. Ross, this Court stated: 
         Under  18  U.S.C.  § 3583(d),  a  sentencing  court 
         has  discretion  to  impose  appropriate  condi‐
         tions  of  supervised  release,  to  the  extent  that 
         such  conditions  (1)  are  reasonably  related  to 
         factors identified in § 3553(a), including the na‐
         ture  and  circumstances  of  the  offense  and  the 
         history and characteristics of the defendant; (2) 
         involve no greater deprivation of liberty than is 
         reasonably necessary for the purposes set forth 
         in § 3553(a); and (3) are consistent with the pol‐
         icy  statements  issued  by  the  Sentencing  Com‐
         mission. Policies emphasized by the Sentencing 
         Commission include deterrence, rehabilitation, 
         and protecting the public. 
475 F.3d 871, 873 (7th Cir. 2007) (internal citation omitted). 
         1. One‐Year Term of Supervised Release 
    Armour argues that his term of supervised release is im‐
proper because the district court gave no justification for the 
length of the supervised release. This Court reviews de novo 
whether  a  judge  adequately  explained  a  chosen  sentence. 
United States v. Baker, 755 F.3d 515, 522 (7th Cir. 2014). Super‐
vised release is part of the sentence imposed, so the district 
court’s justifications for imposing the twenty‐four months in 
prison also apply to the one‐year term of supervised release. 
See United States v. Thompson, 777 F.3d 368, 373 (7th Cir. 2015) 
(noting that § 3583(c) confirms that conditions of supervised 
release are part of the overall sentence). The factors set out in 
§ 3583(c),  which  governs  supervised  release,  are  the  same 
§ 3553(a) factors that are set out in § 3583(e), which governs 
No. 15‐1604                                                       13 

revocations.  We  have  already  determined  that  the  district 
court properly justified Armour’s sentence after considering 
these factors, with particular emphasis on § 3553(a)(1)—“the 
nature and circumstances of the offense and the history and 
characteristics  of  the  defendant”—and  § 3553(a)(2)(C)—“the 
need for the sentence imposed … to protect the public from 
further  crimes  of  the  defendant.”  Thus,  the  district  court 
provided  an  adequate  justification  for  Armour’s  sentence, 
which included his term of supervised release.  
       2. Prohibition  on  Knowingly  Being  Present  at  a  Place 
          Where Drugs are Illegally Sold 
     Next, Armour argues that the condition that he “shall not 
knowingly be present at places where controlled substances 
are  illegally  sold,  used,  distributed,  or  administered”  is 
vague and overbroad. He contends that the word “places” is 
expansive and problematic because marijuana use is legal in 
Illinois  but  illegal  under  federal  law,  creating  “a  conun‐
drum.”  We  find  this  unpersuasive.  “A  condition  of  super‐
vised  release  is  unconstitutionally  vague  if  it  would  not  af‐
ford a person of reasonable intelligence with sufficient notice 
as  to  the  conduct  prohibited.”  United  States  v.  Schave,  186 
F.3d 839, 843 (7th Cir. 1999). The word “place” has a general‐
ly  understood  meaning—a  building  or  area—such  that  a 
person of reasonable intelligence would understand what is 
prohibited by this condition. See, e.g., Merriam‐Webster (Oct. 
13, 2015), http://www.merriam‐webster.com/dictionary/place 
(providing  that  one  definition  of  “place”  is  “a  building  or 
area that is used for a particular purpose”). Thus, the district 
court did not abuse its discretion in ordering this condition. 
    
14                                                       No. 15‐1604 

       3. Reporting to the Probation Officer as Directed 
    During his supervised release, Armour is also required to 
“report  to  the  probation  officer  in  a  manner  and  frequency 
as directed by the Court or Probation.” Armour argues that 
this  poses  a  risk  of  inconsistent  law  enforcement  since  Ar‐
mour  could  be  required  to  do  as  little  as  call  the  probation 
officer  semi‐annually,  or  he  could  be  subject  to  more  rigor‐
ous  requirements,  such  as  appearing  in  person  twice  a  day. 
We  agree  with  the  government’s  argument  that  Armour’s 
speculative concern is not supported by any evidence. Addi‐
tionally, this condition is justified by 18 U.S.C. § 3603(2)’s re‐
quirement  that  a  probation  officer  remain  informed  of  the 
conduct  and  condition  of  a  person  under  supervision.  This 
reporting  condition  will  facilitate  the  probation  officer’s 
compliance  with  this  statutory  requirement.  Further,  the 
condition is consistent with the policy goal of rehabilitation, 
as  it  should  allow  the  probation  officer  to  help  Armour 
“bring  about  improvements  in  his  conduct  and  condition.” 
§ 3603(3). Therefore, the imposition of this condition was not 
an abuse of discretion.  
       4. The “Dangerous Weapon” Prohibition 
    The  district  court  prohibited  Armour  from  possessing  a 
“firearm,  ammunition,  destructive  device  or  any  other  dan‐
gerous weapon.” Armour challenges this ban as unconstitu‐
tionally  vague  and  overbroad.  Since  a  person  of  reasonable 
intelligence  would  have  sufficient  notice  as  to  the  conduct 
prohibited—not possessing dangerous weapons—this condi‐
tion  is  not  unconstitutionally  vague.  See  Schave,  186  F.3d  at 
843. United States v. Watts supports this conclusion. In Watts, 
we  affirmed  a  conviction  for  assault  with  a  dangerous 
weapon  with  intent  to  do  bodily  harm  after  the  defendant 
No. 15‐1604                                                          15 

threw  a  forty‐four  pound  chair  at  a  corrections  officer.  798 
F.3d 650, 651, 655 (7th Cir. 2015). We noted that although “[i]t 
would be better if the statute stated that ‘dangerous weapon’ 
includes  objects  used,  though  not  designed  to  be  used,  as 
weapons  …  it  is  not  a  fatal  infirmity.”  Id.  at  653.  The  same 
logic  applies  here.  Thus,  the  district  court  did  not  abuse  its 
discretion in ordering this condition. 
        5. Reporting Changes in Residence or Employment 
    The  district  court  required Armour  to  “notify  Probation 
at least ten days prior to or as soon as you know about any 
changes in residence and any time you leave a job or accept a 
job.” Armour argues that the reporting requirement for any 
change in residence is vague and unnecessary, citing Kappes. 
However, Armour takes the Kappes holding out of context. In 
Kappes,  this  Court  found  that  the  condition  that  defendant 
notify  his  probation  officer  of  any  “change  in  …  employ‐
ment”  was  overly  vague  because  it  failed  to  indicate 
“whether  change  in  employment  just  means  changing  em‐
ployers  or  also  includes  changing  from  one  position  to  an‐
other  for  the  same  employer  at  the  same  workplace.”  782 
F.3d  at  849.  This  can  be  distinguished  from  the  reporting 
condition  here,  which  makes  clear  that  it  applies  when Ar‐
mour relocates to a new residence or leaves or accepts a job.  
    Armour  also  argues  that  given  that  he  is  unemployed, 
there should be no condition pertaining to his employment, 
relying  on  our  decision  in  United  States  v.  Thompson.  In 
Thompson,  we  held  that  it  was  inappropriate  to  impose  a 
condition that the childless, single “defendant shall support 
his or her dependents” because the condition “assumes arbi‐
trarily and maybe inaccurately that should [defendant] ever 
acquire  dependents  he will  have …  the  resources necessary 
16                                                      No. 15‐1604 

to support [them].” 777 F.3d at 376. However, Armour’s case 
is distinguishable. While it is unwarranted to assume that a 
defendant  will  have  the  resources  to  support  hypothetical 
future  dependents,  it  is  reasonable  to  think  that  if  Armour 
accepts a job, he will be able to comply with this simple re‐
porting  requirement.  Unlike  the  defendant  in  Thompson, 
Armour  is  not  required  to  take  on  responsibilities  that  he 
may not be able to fulfill; rather, he need only notify his pro‐
bation officer if he accepts a job. Thus, the district court did 
not abuse its discretion by imposing this condition. 
       6. Prohibition Against Knowingly Interacting with Felons 
    The  district  court  prohibited  Armour  from  “meet[ing], 
communicat[ing], or otherwise interact[ing] with any person 
whom  [he]  know[s]  to  be  a  convicted  felon  …  or  to  be  en‐
gaged  in  or  planning  to  engage  in  criminal  activity  unless 
[he is] granted permission to do so by the probation officer.” 
Armour  argues  that  banning  interactions  with  a  convicted 
felon  serves  no  valid  purpose,  but  we  disagree.  The  district 
court stated that the purpose of this condition is to limit Ar‐
mour’s  exposure  to  triggers  of  negative  behavior.  Further, 
this condition includes a knowledge requirement, which dis‐
tinguishes it from the conditions found to be fatally vague in 
Kappes, 782 F.3d at 848–49 (defendant forbidden from “asso‐
ciat[ing] with any person convicted of a felony, unless grant‐
ed  permission  to  do  so  by  the  probation  officer”),  and 
Thompson,  777  F.3d  at  377  (same).  Thus,  this  was  not  an 
abuse  of  discretion,  especially  given  the  district  court’s  dis‐
cussion  of  Armour’s  “long  history  of  abusing  drugs  and 
No. 15‐1604                                                                         17 

breaking the law, and despite numerous incarcerations, con‐
tinued negative behavior.”3 
           7. Home Visits Between 6:00 AM and 11:00 PM 
    Next,  we  turn  to  the  condition  that  Armour  “permit  a 
probation officer to visit [him] at home or any other reason‐
able location between the hours of 6:00 AM and 11:00  PM, un‐
less  investigating  a  violation  or  in  case  of  emergency.”  Ar‐
mour  argues  that  unlike  probationers  and  parolees,  his 
Fourth  Amendment  rights  are  fully  in  place  during  super‐
vised release. He claims that allowing a probation officer to 
search  his  property  without  a  valid  warrant  is  an  infringe‐

                                                 
     3 Armour also argues that giving the probation officer the power to 

determine  whether  Armour  has  permission  to  associate  with  convicted 
felons violates the non‐delegation principle, citing United States v. Voelker, 
489  F.3d  139  (3d  Cir.  2007).  Armour  takes  issue  with  the  probation  of‐
ficer’s authority to decide whether Armour can “work at a job where an‐
other felon is employed, attend a church where another felon worships, 
or shop at a store where a felon shops.” However, Voelker is distinguisha‐
ble from this case. In Voelker, the district court prohibited the defendant, 
who pled guilty to possessing child pornography, from associating with 
minors without the prior approval of the probation officer. Id. at 153. The 
Third  Circuit  found  improper  the  “unbridled  delegation  of  authority” 
that  made  the  probation  officer  “the  sole  authority  for  deciding  if  [de‐
fendant] will ever have unsupervised contact with any minor, including 
his own children, for the rest of his life,” with “no guidance whatsoever 
for  the  exercise  of  that  discretion.”  Id.  at  154.  Delegating  to  a  probation 
officer the authority to decide whether an offender will ever have unsu‐
pervised contact with his children again is more serious than delegating 
to a probation officer the authority to decide if Armour can interact with 
a  convicted  felon  during  his  term  of  supervised  release.  Therefore,  Ar‐
mour has not shown that the district court’s decision to impose this con‐
dition was an abuse of discretion. 
      
18                                                         No. 15‐1604 

ment on his Fourth Amendment rights. Armour is incorrect. 
This Court has stated:  
        Although it is true that persons on supervised 
        release,  like  prisoners,  do  not  relinquish  all 
        constitutional rights, those rights are not unfet‐
        tered.  A  court  may  impose  conditions  of  su‐
        pervised  release  which  implicate  fundamental 
        rights so  long as those conditions are reasona‐
        bly  related  to  the  ends  of  rehabilitation  and 
        protection of the public from recidivism. 
United  States  v.  Sines,  303  F.3d  793,  801  (7th  Cir.  2002)  (cita‐
tions  omitted).  This  condition  is  reasonably  related  to  reha‐
bilitation  and  protecting  the  public  from  recidivism  since  it 
should  allow  probation  officers  to  help Armour  reintegrate 
into society after his time in prison and to ensure that he is 
abiding by the conditions of his supervised release. See John‐
son v. United States, 529 U.S. 694, 709 (describing supervised 
release  as  “the  decompression  stage”  between  prison  and 
full  release  and  noting  that  defendants  may  need  help 
achieving “successful reintegration”). 
    Armour further argues that that the term “other reasona‐
ble location” is vague and may subject Armour to searches at 
a  church,  hospital,  or  funeral  home.  However,  under  most 
circumstances, those visits would be unreasonable and thus 
barred by the condition itself. Therefore, imposing this con‐
dition was not an abuse of discretion.  
        8. Notifications of Arrests or Law Enforcement Question‐
           ing  
    The district court also required Armour to “notify Proba‐
tion within 72 hours of being arrested or questioned by law 
No. 15‐1604                                                           19 

enforcement.” Armour argues that this condition violates his 
Fifth Amendment rights. We disagree. In Kappes, the defend‐
ant made this same argument in contesting an identical con‐
dition of supervised release. 782 F.3d at 850. This Court said 
it  did  not  see  “how  the  mere  fact  of  an  arrest  or  law  en‐
forcement contact is itself incriminating” and that “this con‐
dition assists the probation officer in monitoring the defend‐
ant’s  conduct  and  compliance  with  the  other  conditions  of 
release,  most  notably,  the  mandatory  condition  that  the  de‐
fendant commit no other criminal offenses.” Id. Accordingly, 
the district court did not abuse its discretion in imposing this 
condition. 
        9. Prohibition on Controlled or Psychoactive Substances  
    Finally, Armour’s  supervised  release  includes  the  condi‐
tion  that  he  “shall  not  purchase,  possess,  use,  distribute,  or 
administer  any  controlled  substance  or  psychoactive  sub‐
stance.” Armour is also required to, “at the direction of Pro‐
bation,  participate  in  a  program  for  substance  abuse  treat‐
ment  [and]  abide  by  the  rules  of  the  treatment  provider.” 
Armour points out that the district court gave a lengthy oral 
explanation  of  the  term  “psychoactive”  at  the  revocation 
hearing  but  that  the  explanation  was  not  included  in  the 
written judgment. According to Armour, this is problematic 
because  if  a  dispute  were  to  arise  about  the  condition,  the 
parties  are  more  likely  to  have  access  to  the  judgment  than 
the  sentencing  transcript.  However,  sentencing  judges  are 
simply required to “orally pronounce all conditions, with the 
written judgment only clarifying the oral pronouncement in 
a manner that is not inconsistent with an unambiguous oral 
provision.”  Kappes,  782  F.3d  at  839;  see  also  Fed.  R.  Crim.  P. 
35(c)  (“As  used  in  this  rule,  ‘sentencing’  means  the  oral  an‐
20                                                       No. 15‐1604 

nouncement  of  the  sentence.”);  United  States  v.  Bryant,  754 
F.3d  443,  447  (7th  Cir.  2014)  (“[W]hen  the  written  sentence 
differs from the oral, the oral [sentence] takes precedence.”). 
Thus, if a dispute were to arise, there is no question that the 
oral explanation would control, and the district court did not 
abuse its discretion. 
   Armour  also  argues  that  he  should  have  been  given  a 
copy of the treatment provider’s rules prior to his resentenc‐
ing  so  that  he  would  have  had  adequate  notice  and  an  op‐
portunity  to  object  to  them.  We  disagree.  It  would  be  more 
problematic to require a judge to provide these rules prior to 
sentencing,  as  it  would  be  impractical  to  attempt  to  antici‐
pate developments in how substance abuse is treated and to 
predict the type and success of the treatment the defendant 
receives while in prison. See Thompson, 777 F.3d at 374 (not‐
ing  that  “because  conditions  of  supervised  release,  though 
imposed  at sentencing, do  not become operational  until the 
defendant  is  released,  the  judge  has  to  guess  at  the  time  of 
sentencing what conditions are likely to make sense in what 
may be the distant future”). 
    Armour also finds it problematic that the probation office 
can determine how long he will be subject to drug treatment 
and  testing,  arguing  that  this  violates  the  non‐delegation 
principle. Armour cites United States v. Voelker, which is dis‐
tinguishable.  In  Voelker,  the  court  provided  “no  guidance 
whatsoever” for the probation office’s exercise of discretion. 
489 F.3d 139, 154 (3d Cir. 2007). By contrast, the district court 
in  this  case  noted  at  the  revocation  hearing  that  Armour 
would only be subject to drug treatment and testing until it 
would  “no  longer  assist  [him]  to  avoid  committing  further 
No. 15‐1604                                                 21 

crimes.” Accordingly, the district court did not abuse its dis‐
cretion in ordering this condition. 
                         III. Conclusion 
   For the foregoing reasons, we AFFIRM.